
	

114 HR 3158 IH: Reforming Alternatives to Incarceration and Sentencing to Establish a Better Path for Youth Act of 2015
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3158
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Ms. Jackson Lee (for herself, Mr. Conyers, Ms. Bass, Ms. Brown of Florida, Ms. Judy Chu of California, Mr. Cicilline, Mr. Clay, Ms. Clarke of New York, Mr. Cohen, Mrs. Watson Coleman, Mr. Danny K. Davis of Illinois, Mr. Deutch, Ms. Edwards, Mr. Grijalva, Ms. Hahn, Mr. Jeffries, Mr. Johnson of Georgia, Ms. Lee, Ms. Lofgren, Mr. Nadler, Ms. Norton, Mr. Payne, Mr. Pierluisi, Mr. Rangel, Mr. Richmond, Mr. Serrano, Mr. Van Hollen, Ms. Wilson of Florida, Mr. Butterfield, Mr. Veasey, Mr. Ellison, Mr. Peters, Ms. Maxine Waters of California, Mr. Hinojosa, Mr. Vargas, Mr. Al Green of Texas, and Mr. Castro of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide alternatives to incarceration for youth, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Reforming Alternatives to Incarceration and Sentencing to Establish a Better Path for Youth Act of 2015 or the RAISE Act of 2015.
 2.Safety valve for nonviolent youthSection 3553 of title 18, United States Code, is amended by adding at the end the following:  (g)Authority To Impose a sentence below a statutory minimum for youth (1)General ruleNotwithstanding any provision of law other than this subsection, when sentencing a youth for a nonviolent offense, the court may impose a sentence below a statutory minimum if, after considering the factors set forth in subsection (a), the court finds—
 (A)substantial and compelling reasons on the record that, giving due regard to the nature of the crime, the history and characteristics of the youth, and the youth’s chances of successful rehabilitation, the mandatory minimum sentence would result in substantial injustice to the youth; and
 (B)imposition of the mandatory minimum sentence is not necessary for the protection of the public. (2)Court to give parties noticeBefore imposing a sentence under paragraph (1), the court shall give the parties reasonable notice of the court’s intent to do so and an opportunity to respond.
 (3)Statement in writing of factorsThe court shall state, in the written statement of reasons, the factors under subsection (a) that require imposition of a sentence below the statutory minimum.
 (4)Appeal rights not limitedThis subsection does not limit any right to appeal that would otherwise exist in its absence. (5)DefinitionsIn this subsection—
 (A)the term youth means an individual who was 21 years of age or younger at the time of the criminal offense for which the individual is being sentenced; and
 (B)the term nonviolent offense means a Federal criminal offense that is not— (i)a crime of violence; or
 (ii)a sex offense (as that term is defined in section 111 of the Sex Offender Registration and Notification Act)..
 3.Early release and home confinement for youthSection 3624 of title 18, United States Code, is amended— (1)in subsection (a), by inserting at the early release date provided in subsection (g), if applicable, or otherwise after A prisoner shall be released by the Bureau of Prisons;
 (2)in subsection (c), paragraph (1), by inserting except as provided in paragraph (2)(A)(ii), before not to exceed 12 months; (3)in subsection (c), by amending paragraph (2) to read as follows:
				
					(2)Home confinement authority
 (A)The authority under this subsection may be used— (i)to place a prisoner in home confinement for the greater of 10 percent of the term of imprisonment of that prisoner or 1 year; and
 (ii)to place a youth prisoner in home confinement for the greater of 25 percent of the term of imprisonment of that prisoner or 18 months.
 (B)Except as provided in subparagraph (C), placement in a community correction center shall not be used in lieu of home confinement solely because the prisoner has been diagnosed with a mental illness, mental disorder, or mental health condition.
 (C)There shall be a presumption in favor of direct release to home confinement unless the Director of the Bureau of Prisons makes specific findings in writing that the resources provided by a community correction center are necessary for the prisoner to adjust and prepare for the reentry into the community and those resources cannot be provided if the prisoner is in home confinement.
 (D)A prisoner placed on home confinement may not be ordered to pay the cost of electronic monitoring.; and (4)by adding at the end the following:
				
					(g)Early release eligibility for certain youth
 (1)In generalThe Bureau of Prisons shall release from confinement, subject to a period of prerelease custody under subsection (c), a youth who has served one half or more of that offender’s term of imprisonment (including any consecutive term or terms of imprisonment) if that youth—
 (A)is serving a sentence for a nonviolent offense; and (B)has not engaged in any violation of institutional disciplinary regulations involving violent conduct in the last 2 years.
 (2)DefinitionsIn this subsection— (A)the term youth means an individual who was 21 years of age or younger at the time the criminal offense occurred for which the individual is serving a term of imprisonment; and
 (B)the term nonviolent offense means a Federal criminal offense that is not— (i)a crime of violence; or
 (ii)a sex offense (as that term is defined in section 111 of the Sex Offender Registration and Notification Act)..
			4.Supervised release consideration for youth
 (a)Supervised release of youthSection 3582(c) of title 18, United States Code, is amended— (1)by striking and at the end of paragraph (1);
 (2)by inserting and at the end of paragraph (2); and (3)by inserting after paragraph (2) the following:
					
 (3)in the case of a youth serving a sentence of incarceration, after the youth (as defined in section 3581) has served at least 20 years, a court, upon motion of the Director of the Bureau of Prisons, the sentencing court, the youth or the counsel for the youth, or on its own motion, may reduce the term of imprisonment (and may impose a term of supervised release with or without conditions that does not exceed the unserved portion of the original term of imprisonment), after considering the factors set forth in section 3553(a) to the extent that they are applicable, if—
 (A)the court finds on the record that a reduction is warranted based on extraordinary and compelling reasons, including the youth’s rehabilitation efforts, such as participation in counseling, education, work skills training, and prison employment, and mitigating facts relating to the life circumstances of the youth at the time of the commission of the offense; and
 (B)the Director of the Bureau of Prisons has, on its own or in response to the court, made a determination that the youth is not a danger to the safety of any other person or the community, as provided under section 3142(g)..
 (b)Mandatory life sentenceSection 3581 of title 18, United States Code, is amended by adding at the end the following:  (c)Mandatory life sentenceIn the case of a youth convicted of an offense that carries a mandatory term of life imprisonment, the sentencing court shall treat the life sentence as discretionary and consider the age of the youth in determining the appropriate sentence.
 (d)DefinitionIn this section, the term youth means an individual who was 21 years of age or younger at the time of the commission of the criminal offense for which the individual is being sentenced or is serving a term of imprisonment..
			5.Smarter probation for youth
 (a)In generalSection 3565 of title 18, United States Code, is amended— (1)in subsection (a), by striking If and inserting Except as provided in subsection (d), if; and
 (2)by adding at the end the following:  (d)Special Rule for Technical ViolationsIf the violation of a condition is solely technical, and not a conviction of a criminal offense, then the maximum punishment that can be imposed is not more than—
 (1)30 days imprisonment if the violation is the first violation during the defendant’s period of probation;
 (2)60 days imprisonment if the violation is a second violation during the defendant’s period of probation; or
 (3)90 days imprisonment if the violation is a third or subsequent violation during the defendant’s period of probation..
 (b)Directive to the united states sentencing commissionPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements applicable to the revocation of probation and supervised release under section 3565 of title 18, United States Code, as amended by this Act.
 6.Specialized housing and programs for youthSection 4042(a) of title 18, United States Code, is amended— (1)by redesignating paragraph (D) as paragraph (6) and within that paragraph as so redesignated, by redesignating subparagraphs (i) and (ii) as subparagraphs (A) and (B) respectively;
 (2)by redesignating paragraph (E) as paragraph (7) and within that paragraph as so redesignated, by redesignating subparagraphs (i) through (vii) as subparagraphs (A) through (G) respectively; and
 (3)by adding at the end the following:  (8)designate correctional facilities or portions of correctional facilities that house youth (as defined in section 3624(g)) separate from other offenders and, to the extent possible, minimize contact between youth and other offenders except in rehabilitative, reentry, or similar programs; and
 (9)establish education, skills training, reentry, and mental and emotional health programs specific to the needs of youth (as defined in section 3624(g))..
			7.Pilot programs for youth
 (a)Bureau of PrisonsThe Bureau of Prisons shall establish each of the following pilot programs for 2 years, in at least 10 judicial districts:
 (1)Mentorship for youthA program to pair youth with— (A)formerly incarcerated offenders that have demonstrated a commitment to rehabilitation, made positive contributions to the community, and expressed a willingness to serve as a mentor in such a capacity; or
 (B)volunteers from faith-based or community organizations that have relevant experience or expertise and a willingness to serve as a mentor in such a capacity.
 (2)Government ServiceA program to equip youth with skills for government service and to place youth in related internships through work release, including placement with the Department of Health and Human Services, the Department of Veterans Affairs, and the Department of Justice.
 (3)Service to Abandoned, Rescued or Otherwise Vulnerable AnimalsA program to equip youth with the skills to provide training and therapy to animals seized by Federal law enforcement under asset forfeiture authority and to organizations that provide shelter and similar services to abandoned, rescued, or otherwise vulnerable animals.
 (b)Attorney GeneralThe Attorney General shall establish pilot programs in the following areas: (1)Diversion for High-Risk YouthA program that provides youth, who are at high risk to reoffend and who have specialized needs, including substance abuse or gang involvement, an opportunity to avoid criminal conviction through intensive case management and comprehensive community services.
 (2)Diversion for Victimized YouthA program for youth that have been the victim of abuse, sex or drug trafficking, or other violent conduct, and for whom the criminal conduct is due in whole or in part to that victimization, that provides such youth with an opportunity to avoid criminal conviction through intensive case management and comprehensive community services.
 (3)Diversion for YouthA program for youth, who serve as the primary caretaker for a young child or sibling, for an ill or impaired parent or grandparent, or for a dependent and vulnerable individual, that provides such youth with an opportunity to avoid criminal conviction through intensive case management and comprehensive community services.
 (c)Reporting requirementNot later than one year after the conclusion of the pilot programs, the Attorney General shall report to Congress on the results of the pilot programs under this section. Such report shall include cost savings, numbers of participants, and information about recidivism rates among participants.
 (d)DefinitionsIn this section— (1)the term youth means an individual who was 21 years of age or younger at the time of the criminal offense for which the individual is being prosecuted or serving a term of imprisonment, as the case may be; and
 (2)the term nonviolent offense means a Federal criminal offense that is not— (A)a crime of violence (as that term is defined in section 16 of title 18, United States Code); or
 (B)a sex offense (as that term is defined in section 111 of the Sex Offender Registration and Notification Act (42 U.S.C. 16911)).
 8.Retroactive EffectThis Act and the amendments made by this Act apply with respect to youth without regard to whether they become involved in the Federal criminal justice system before, on, or after the date of the enactment of this Act.
		
